Citation Nr: 1206104	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-24 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to September 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, denied service connection for tinnitus and for dermatitis of the forearms.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.  In his substantive appeal, the Veteran indicated that he was only appealing the claim for service connection for tinnitus.

In December 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.   The Veteran's assertions of in-service noise exposure and ear problems are credible and consistent with the circumstances of his service as a mobile radar technician. 

3.  Although service treatment records include no mention of tinnitus, hearing loss was shown at retirement, and the Veteran has credibly asserted having hearing problems, to include tinnitus, that began during service and have continued to the present.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the claim for service connection for tinnitus should be granted.

Service treatment records reflect no complaint or diagnosis of tinnitus during service.  The Board reiterates, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that his current tinnitus is the result of noise exposure in service.  Specifically, he contends that he constantly wore a headset during 12 hour shifts, while working as a mobile radar technician.  He stated that when he took his headset off after working a shift, he experienced a "buzzing" noise in his ears.  During the December 2011 Board hearing, the Veteran testified that since he served as a "mobile" radar technician, he was often not near a base.  He stated that he saw medics in the field for the "buzzing" in his ears. 

Consistent with the Veteran's statements, the Veteran's Department of Defense Form 214 (DD-214) notes that the Veteran's military occupational specialties were command and control technician, aerospace control and warning system technician, and combat control specialist.  Moreover, in this case, the Veteran has confirmed in-service noise exposure while serving as radar operator during service.  The Veteran's May 1986 retirement audiogram reflects bilateral hearing loss during service and the Veteran is service-connected for bilateral hearing loss.  

Under these circumstances, the Board accepts the Veteran's assertions as to in-service noise exposure and ear problems (to include tinnitus) as credible and consistent with the circumstances of his service.    

Regarding the Veteran's assertions as to experiencing tinnitus since service, the Board notes that the Veteran, as layperson. is competent to report on matters observed or within his personal knowledge-to include symptoms or injury residuals..  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007)..  See also Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.    Moreover, tinnitus-or, ringing in the ears-is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran is competent to state that his tinnitus began during service and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure.  The Veteran's audiogram at separation revealed bilateral hearing loss.  Additionally, the Veteran's service personnel records reflect that he served as a combat control specialist and technician and as an aerospace control and warning system technician for over 22 years of service.  Thus, the Board has afforded the Veteran's statements regarding continuity of symptomatology during and since service significant probative weight.

The Board acknowledges that, in connection with the claim for service connection, the Veteran underwent VA audiological evaluation in April 2008, and that the examiner opined that the current tinnitus was less likely than not related to service due to recent onset of the disability.  However, this opinion does not constitute persuasive evidence on the medical nexus question.  Clearly, the examiner's opinion was primarily based on a noted history that the Veteran's tinnitus began 5 years earlier.  However Veteran has consistently reported that his tinnitus began in service, and has continued since service.  During the December 2011 Board hearing, the Veteran testified that the VA examiner misunderstood him, and that he stated that his tinnitus has increased in severity in the last 5 years-as opposed to starting 5 years ago.  The Board points out that, as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


